PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Lussenden, Roger, L.
Application No. 16/527,196
Filed: 31 Jul 2019
For: SOYBEAN VARIETY 01072870

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.182 filed January 11, 2021, requesting withdrawal of the terminal disclaimer submitted on December 14, 2020.

On petition, applicant requests withdrawal of the terminal disclaimer filed on December 14, 2020, and acceptance of the terminal disclaimer submitted on January 11, 2021. Applicant asserts:

          [A] typographical error was made in the Non-final Office Action dated September 24, 2020, in citing an incorrect soybean variety name in the nonstatutory double patenting rejection, which lead Applicants to erroneously and unnecessarily file a terminal disclaimer on December 14, 2020, over US 10,602,690, which is directed to the soybean variety that the Examiner cited. The Examiner subsequently called the error to the attention of Applicants. A new Terminal Disclaimer which indicates the correct patent that is the subject of the nonstatutory double patenting rejection, US 10,492,454, is being filed herewith. 

Petition, 01/11/21, p. 1. With the petition, applicant paid the required petition fee of $420 as set forth in 37 CFR 1.17(f).

In the Notice of Allowability mailed January 25, 2021, the examiner indicates: 

          In the double-patenting rejection in the Office action mailed [24 September] 2020, the examiner made a typographical error in associating U.S. Patent No. 10,492,454 B1 ('454 Patent) with soybean variety 01068227. The ‘454 Patent actually claims soybean variety 01072256. The double-patenting rejection correctly referred to U.S. Patent No. 10,492,454 B1 but should have referred to soybean variety 01072256.

          Applicant filed the terminal disclaimer on 11 January 2021 to U.S. Patent No.
10,492,454 B1.

          Applicant also petitioned for withdrawal of the terminal disclaimer over US Patent No. 10,602,690. The terminal disclaimer over US Patent No. 10,602,690 is not required for patentability in the instant application.

Notice of Allowability. 01/25/21, p. 2.

The examiner concurs with applicant’s assertion. Therefore, appropriate circumstances exist to provide the requested relief and withdraw the terminal disclaimer filed December 14, 2020.

The petition under 37 CFR 1.182 is GRANTED. 

The terminal disclaimer filed December 14, 2020, is withdrawn by way of this decision on petition.

Inquiries related to this decision should be directed to the undersigned at (571) 272-3211. 

/CHRISTINA T DONNELL/Attorney Advisor, OPET